Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 1 of 17 PageID #: 8353




                      EXHIBIT A
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 2 of 17 PageID #: 8354




                   REDACTED
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 3 of 17 PageID #: 8355




                      EXHIBIT B
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 4 of 17 PageID #: 8356




                   REDACTED
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 5 of 17 PageID #: 8357




                      EXHIBIT C
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 6 of 17 PageID #: 8358




                   REDACTED
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 7 of 17 PageID #: 8359




                      EXHIBIT D
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 8 of 17 PageID #: 8360




                   REDACTED
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 9 of 17 PageID #: 8361




                          Exhibit E
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 10 of 17 PageID #:
                                    8362
      Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 11 of 17 PageID #:
                                                  8363
provide information that was not also provided by             We also confirm that
will not be called as a witness at trial.

Regards,
Mark

G. Mark Edgarton



Choate, Hall & Stewart LLP
Two International Place
Boston, MA 02110
t 617‐248‐5101
f 617‐248‐4000
medgarton@choate.com
www.choate.com

From: Walter, Derek <Derek.Walter@weil.com>
Sent: Wednesday, October 2, 2019 12:18 PM
To: Ives, Margaret E. <mives@choate.com>; Constant, Justin <Justin.Constant@weil.com>; FM‐GuardantService <FM‐
GuardantService@choate.com>
Cc: Guardant Health II Service <Guardant.Health.II.Service@weil.com>
Subject: RE: GH v. FMI: Davis Reliance

**External Email**

Meg, we can do Thursday at 4 PM ET. We can use the following dial‐in:

1‐888‐235‐7501
6508023934

From: Ives, Margaret E. <mives@choate.com>
Sent: Tuesday, October 1, 2019 6:03 PM
To: Constant, Justin <Justin.Constant@weil.com>; FM‐GuardantService <FM‐GuardantService@choate.com>
Cc: Guardant Health II Service <Guardant.Health.II.Service@weil.com>
Subject: RE: GH v. FMI: Davis Reliance

Justin,

I am unavailable for a meet and confer tomorrow, but am available on Thursday after 4pm ET.

Best,

Meg


Margaret E. Ives




Choate, Hall & Stewart LLP
Two International Place
                                                          2
      Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 12 of 17 PageID #:
                                          8364
Boston, MA 02110
t 617-248-4907
f 617-248-4000
mives@choate.com
www.choate.com




From: Constant, Justin <Justin.Constant@weil.com>
Sent: Tuesday, October 1, 2019 8:25 PM
To: FM‐GuardantService <FM‐GuardantService@choate.com>
Cc: Guardant Health II Service <Guardant.Health.II.Service@weil.com>
Subject: GH v. FMI: Davis Reliance

**External Email**

Counsel,
As Ed stated at Julie Davis’s deposition, Guardant objects to her reliance on multiple undisclosed witnesses and
documents produced in an untimely way. This includes Ms. Davis’s reliance on discussions with
                                 These individuals were not identified to Guardant nor made available for
deposition. Further, FMI’s untimely September 6, 2019 production was relied upon by Ms. Davis, including
FM1616-00513914, FM1616-00513915, and FM161600513883-907 for her opinions. Guardant intends to move to
strike this reliance from her report.

Please let us know when you are available for a meet and confer tomorrow.
Sincerely,
Justin




Justin L. Constant

Weil, Gotshal & Manges LLP
700 Louisiana, Suite 1700
Houston, TX 77002-2755
justin.constant@weil.com
+1 713 546 5217 Direct
+1 832 331 3717 Mobile
+1 713 224 9511 Fax




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.

Choate Hall & Stewart LLP Confidentiality Notice:
This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It is intended exclusively for the
individual or entity to which it is addressed. The substance of this message, along with any attachments, may contain information
that is proprietary, confidential and/or legally privileged or otherwise legally exempt from disclosure. If you are not the designated
                                                                   3
      Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 13 of 17 PageID #:
                                          8365
recipient of this message, you are not authorized to read, print, retain, copy or disseminate this message or any part of it. If you have
received this message in error, please destroy and/or delete all copies of it and notify the sender of the error by return e‐mail or by
calling 1‐617‐248‐5000.
For more information about Choate, Hall & Stewart LLP, please visit us at choate.com




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.

Choate Hall & Stewart LLP Confidentiality Notice:
This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It is intended exclusively for the
individual or entity to which it is addressed. The substance of this message, along with any attachments, may contain information
that is proprietary, confidential and/or legally privileged or otherwise legally exempt from disclosure. If you are not the designated
recipient of this message, you are not authorized to read, print, retain, copy or disseminate this message or any part of it. If you have
received this message in error, please destroy and/or delete all copies of it and notify the sender of the error by return e‐mail or by
calling 1‐617‐248‐5000.
For more information about Choate, Hall & Stewart LLP, please visit us at choate.com




                                                                   4
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 14 of 17 PageID #:
                                    8366




                     EXHIBIT F
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 15 of 17 PageID #:
                                    8367




                 REDACTED
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 16 of 17 PageID #:
                                    8368




                    EXHIBIT G
Case 1:17-cv-01616-LPS-CJB Document 249-1 Filed 10/22/19 Page 17 of 17 PageID #:
                                    8369




                 REDACTED
